                 Case 2:12-cr-00294-TLN Document 254 Filed 11/02/20 Page 1 of 5

 1 McGREGOR W. SCOTT
   United States Attorney
 2 KURT A. DIDIER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, California 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for the United States of America
 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         CASE NO.: 2:12-CR-00294-TLN-3

12                 Plaintiff,
                                                       STIPULATION FOR FINAL ORDER OF
13          v.                                         CONTINUING WAGE GARNISHMENT;
                                                       AND ORDER
14   DARRELL P. HINZ,

15                 Defendant,

16
     DE NOVA TECHNOLOGY, INC.,
17   (and its Successors and Assignees),

18                 Garnishee.

19

20          The United States and defendant, Darrell P. Hinz (the Parties), have reached an agreement

21 concerning the continuing garnishment of Darrell P. Hinz’s (Hinz) wages to satisfy, in part, his unpaid

22 criminal judgment. The Parties’ Stipulation for Final Order of Wage Garnishment (the Stipulation)

23 memorializes their agreement and is based on the following grounds:

24          l.       The Court sentenced Hinz on June 16, 2016 in the case referenced above. ECF No. 188.

25 It ordered Hinz to pay a $300 special assessment, $18,830,000 in restitution, and waived a fine. Id. The

26 Court signed the Judgment and Commitment incorporating these criminal monetary penalties on June
27 21, 2016. ECF No. 190. The Judgment waives interest on the restitution amount, but requires Hinz to

28
     STIPULATION RE
     CONTINUING WAGE GARNISHMENT                       1
30
                 Case 2:12-cr-00294-TLN Document 254 Filed 11/02/20 Page 2 of 5

 1 begin making his payments immediately to the Clerk of Court. Id., at 5 - 6. Hinz’s approximate

 2 restitution balance as of September 15, 2020, is $15,062,625.58 (the Restitution Balance).

 3          2.       Hinz is an employee of garnishee, De Nova Technology, Inc. (De Nova Technology),

 4 located at 2929 Grandview Street, Placerville, California 95667-4635. As garnishee, De Nova

 5 Technology has in its possession, custody or control, earnings, wages, commissions, bonuses, and

 6 compensation (Wages) it pays to Hinz.

 7          3.       The United States is statutorily authorized to collect the Restitution Balance using civil

 8 enforcement remedies available under Federal and State law. 18 U.S.C. §§ 3613(a) and (f). The Federal

 9 Debt Collection Procedures Act is the federal statutory scheme by which the United States enforces pre-

10 and post-judgment debts. 28 U.S.C. §§ 3001 – 3308 (the FDCPA).

11          4.       The FDCPA authorizes the use of wage garnishments to recover debts owed to the United

12 States. 28 U.S.C. § 3205(a) (“including nonexempt disposable earnings”). The Parties agree that the

13 amount of Wages subject to garnishment is limited to twenty-five per cent (25%) of Hinz’s disposable

14 Wages. 15 U.S.C. § 1673(a)(1), see also 28 U.S.C. § 3003(c)(4) (the FDCPA does not “modify the

15 operation of (15 U.S.C. § 1673)”).

16          5.       Hinz acknowledges and understands that the FDCPA affords him, as a debtor, certain

17 rights in a garnishment proceeding. He waives these rights, including, service of the writ of garnishment

18 pursuant to 28 U.S.C. § 3205(c)(3), notice of, and the right to claim exemptions, to request a hearing as

19 provided in 28 U.S.C. §§ 3202 and 3205(c)(5), and to any other process to which he may be entitled

20 under the FDCPA.

21          6.       In order to make regular payments on the Restitution Balance, Hinz agrees to the

22 garnishment of his Wages that are now, and in the future will be owed to him from his employment at

23 De Nova Technology. Specifically, the Parties agree that beginning on October 15, 2020, and

24 continuing thereafter, De Nova Technology shall garnish from each of Hinz’s paychecks 25% of his

25 nonexempt disposable Wages and promptly pay this amount to the Clerk of the Court.

26          7.       De Nova Technology will make its payments to the Clerk of the Court as set forth in the

27 order accompanying this Stipulation. It will continue making its Wage garnishment payments until the

28
     STIPULATION RE
     CONTINUING WAGE GARNISHMENT                          2
30
                Case 2:12-cr-00294-TLN Document 254 Filed 11/02/20 Page 3 of 5

 1 earlier of Hinz’s full payment of the Restitution Balance, termination of his employment at De Nova

 2 Technology, or further court order.

 3         8.       The Stipulation does not foreclose the United States from pursuing separate efforts to

 4 collect the Restitution Balance.

 5         9.       Hinz warrants that he has had the opportunity to consult with counsel regarding this

 6 Stipulation.

 7 FOR THE UNITED STATES:

 8

 9 Dated: October 5, 2020                                   McGREGOR W. SCOTT
                                                            United States Attorney
10

11                                                By:       /s/ Kurt A. Didier
                                                            KURT A. DIDIER
12                                                          Assistant United States Attorney

13

14 FOR THE DEFENDANT:

15

16 Dated: October 28, 2020
                                                            /s/ Darrell P. Hinz
17                                                          DARRELL P. HINZ
18

19

20

21

22

23

24

25

26
27

28
     STIPULATION RE
     CONTINUING WAGE GARNISHMENT                        3
30
                 Case 2:12-cr-00294-TLN Document 254 Filed 11/02/20 Page 4 of 5

 1                                                  ORDER

 2          The Court, having reviewed the court files and the Parties’ Stipulation for Final Order of Wage

 3 Garnishment (the Stipulation), and good cause appearing therefrom, hereby APPROVES the Stipulation.

 4 Accordingly, the Court ORDERS as follows:

 5          1.       The non-exempt disposable earnings, wages, commissions, bonuses, and compensation

 6 (Wages) garnishee De Nova Technology, Inc. (De Nova Technology) pays defendant Darrell P. Hinz

 7 (Hinz) are GARNISHED.

 8          2.       Beginning on October 15, 2020, and continuing thereafter, De Nova Technology shall

 9 GARNISH from each of Hinz’s paychecks 25% of his nonexempt disposable Wages and promptly PAY

10 this amount to the Clerk of the Court.

11          3.       De Nova Technology shall CONTINUE making its Wage garnishment payments until the

12 earlier of Hinz’s full payment of his restitution balance, termination of his employment at De Nova

13 Technology, or further order of this Court.

14          4.       De Nova Technology shall MAKE its garnishment payments payable to the Clerk of the

15 Court and DELIVER the payments to the Clerk of the Court, United States District Court, 501 I Street,

16 Suite 4-200, Sacramento, CA 95814. De Nova Technology shall state the docket number on the

17 payment instrument (U.S. v. Hinz, Case No. 2:12-CR-00294-TLN-3) and, if it desires a payment receipt,

18 shall include a self-addressed envelope with its payment.

19          5.       De Nova Technology shall NOTIFY Laura Leone of the United States Attorney’s Office,

20 Eastern District of California, Financial Litigation Unit, 501 I Street, Suite 10-100, Sacramento, CA

21 95814 (laura.leone@usdoj.gov) if the amount of Hinz’s Wages changes or his employment ceases. De

22 Nova Technology shall make its notification to the United States within 30 days of such a change.

23          6.       This Order does NOT foreclose the United States from pursuing separate efforts to

24 collect the restitution balance from Hinz.

25 ///

26 ///
27 ///

28 ///

      ORDER
                                                         1
30
                Case 2:12-cr-00294-TLN Document 254 Filed 11/02/20 Page 5 of 5

 1         7.       The Court shall retain jurisdiction to resolve matters through ancillary proceedings in the

 2 case, if necessary.

 3         IT IS SO ORDERED.

 4

 5 Dated: November 2, 2020

 6

 7

 8                                                                       Troy L. Nunley
                                                                         United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

      ORDER
                                                         2
30
